UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-54900 YOUNGEVITY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 90-0890517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 Boswell Road, Chula Vista, CA 91914 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (619) 934-3980 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of November 8, 2013, the issuer had 388,838,547 shares of its Common Stock issued and outstanding. Table of Contents YOUNGEVITY INTERNATIONAL, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations For the three and nine months ended September 30, 2013 & 2012 (unaudited) 2 Condensed Consolidated Statements of Comprehensive Income (Loss) For the three and nine months ended September 30, 2013 & 2012 (unaudited) 3 Condensed Consolidated Statements of Cash Flows For the nine months ended September 30, 2013 & 2012 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 -i- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Youngevity International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) As of September 30, 2013 December 31, 2012 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, due from factoring company Accounts receivable, trade - Note receivable, related party - Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued distributor compensation Accrued expenses Deferred revenues - Other current liabilities Capital lease payable, current portion 71 Notes payable, current portion Contingent acquisition debt, current portion Total current liabilities Other liabilities - 75 Capital lease payable, less current portion 52 Deferred tax liability Notes payable, less current portion Contingent acquisition debt, less current portion Total liabilities Commitments and contingencies Equity: Youngevity International, Inc. stockholders' equity: Convertible Preferred Stock, $0.001 par value: 100,000,000 shares authorized; 211,135 shares issued and outstanding at September 30, 2013 and December 31, 2012 - - Common Stock, $0.001 par value: 600,000,000 share authorized; 389,037,018 and 389,599,848 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Note receivable for stock purchase - ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Youngevity International, Inc. stockholders' equity Noncontrolling interest ) ) Total equity $ $ See accompanying notes to condensed consolidated financial statements. -1- Table of Contents Youngevity International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Cost of revenues Gross profit Operating expenses Distributor compensation Sales and marketing General and adminstrative Total operating expenses Operating income (loss) ) Other income (loss) - - (1 ) Interest expense, net ) Total other expense ) Income (loss) before income taxes ) Income tax provision 33 49 Net income (loss) ) Net loss attributable to noncontrolling interest - ) ) ) Net income (loss) attributable to Youngevity ) Preferred stock dividends 4 4 12 13 Net income (loss) available to common stockholders $ ) Net income (loss) per share, basic $ ) Net income (loss) per share, diluted $ ) Weighted average shares outstanding, basic Weighted average shares outstanding, diluted See accompanying notes to condensed consolidated financial statements. -2- Table of Contents Youngevity International, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Loss) (In thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income (loss): $ ) Foreign currency translation ) 3 ) ) Total other comprehensive income (loss) ) 3 ) ) Comprehensive income (loss) $ ) See accompanying notes to condensed consolidated financial statements. -3- Table of Contents Youngevity International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities: Net Income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock based compensation expense Increase in fair value of contingent acquisition debt 45 - Amortization of debt discount 37 59 Loss on disposal of assets - 54 Interest income accrued on note receivable, related party (3
